Citation Nr: 0734818	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The competent evidence of record demonstrates that the 
veteran has been diagnosed as having hepatitis C with the 
first diagnosis being made in 2004.  He testified before the 
undersigned that he thought the only way he could have been 
infected with the disease was during the extraction of his 
wisdom teeth which was performed in a field hospital in Korea 
in 1966.  He reported that the dentist had problems during 
the extraction and there was bleeding.  He questioned the 
cleanliness of the procedure.  He has also claimed that he 
could have been infected as a result of group shots received 
during active duty.  There is documentation in the service 
medical records that teeth were extracted.  Currently, there 
is no medical evidence of record which addresses the question 
of the etiology of the veteran's hepatitis C.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds that the veteran should 
be afforded a VA examination to determine the nature, extent 
and etiology of his hepatitis C and whether it was incurred 
in or the result of active duty service.  

The veteran has stated that he is receiving disability 
benefits through Social Security Disability Insurance.  VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration concerning his 
application for and receipt of SSDI 
benefits.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  After receiving the veteran's records 
from SSA, to the extent available, 
arrange to have the veteran's file 
reviewed by an appropriately qualified 
health care professional to provide an 
opinion as to whether it is at least as 
likely as not that the currently 
diagnosed hepatitis C is related to or 
had its onset during his active duty 
service to include the dental extraction 
and the "group shots" referenced by the 
veteran.  The examiner must also review 
the claims file for pertinet medical 
history.  


In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

3  After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

